Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  
Claims 1, 9, and 15 contain the element: “and such that objects or object portions having different build material layer thicknesses are arranged in different regions.”  Broadest reasonable interpretation of this element means that the objects or object portions are different among the many regions. It connotes a randomness or haphazard build pattern.  Also, the statement might be inconsistent with the specification paragraphs 0014, 0029, 0031, and 0044 that state: “the same build material layer thickness.”      Appropriate correction might be required.
Claim 10 is objected to because it does not have a period at the end. Appropriate action is required. 
Claim 13 is objected to as it depends on claim 8, but should depend on claim 9. Appropriate action is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to an apparatus that creates a 3D print job defining a spatial arrangement of objects.  The claim falls within a statutory category of a process, machine, manufacture or composition of matter.  However, the claims fall within a group of an abstract idea because creating a print job and arrangement of objects or object portions falls within a grouping of a mental process which is an abstract idea. The mere arrangement of objects corresponding with material layer thickness is a mental process and thus an abstract idea without something more such as: actually printing the objects within the different regions.  The claim does not provide an inventive concept or a combination of elements that amount to significantly more than the judicial exception in the claim.  The elements of “defining a spatial arrangement” or arranging the objects in different regions are not practical applications of the mental process that amount to significantly more than the judicial exception.  Also under previous 35 USC 101 guidance, the storing of data and analysis of data has been found to be an abstract idea under the TDE Petroleum case.  See Footnote 11.
Even though the claims recite elements of an apparatus, machine readable storage medium, and a 3D job creation, these structures does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements collecting data and arrangement of objects for a 3D print job based on thickness which is a mental process. Therefore, the claim does not amount to significantly more than the abstract idea itself and the claims are not patent eligible.  Claims 2 – 8 depend on claim 1 and also do not add significant more than the abstract idea and therefore are also patently ineligible. 

Claims 1 – 14 are rejected under 35 U.S.C. §101 because they contain patently ineligible subject matter.  Claims 1 - 14 cite the element of “…a machine-readable storage medium storing machine-readable instructions …"   Machine-readable devices or machine-readable storage medium having executable instructions, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the instructions are not disclosed as nonstatutory subject matter per se (signals or carrier waves).  In light of the specification, there is no limiting language that would not include instructions on the machine-readable devices to only statutory categories (not signals or carrier waves).  Therefore, the claims may have non-statutory subject matter and are patentably ineligible. 
 		The memorandum dated January 26, 2010 entitled "Subject Matter Eligibility of Computer Readable Media”, the U.S. Patent and Trademark Office indicated: The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
		Examiner suggests adding the word: “non-transitory” to claims 1 - 9.  

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over International Application McFarland et al. (WO 2017/055854), herein “McFarland,” in view of Chinese application Xu et al. (CN 108919576), herein “Xu.” 

Regarding claim 1,
McFarland teaches an apparatus (Page 4, lines 1 – 2: “…the additive
manufacturing apparatus operates to build the part. comprising:
a processor; (processor, Page 5, line 23)
a machine-readable storage medium storing machine-readable instructions
executable by the processor, the machine-readable instructions comprising instructions to cause the processor to: (Page 9, lines 17 – 24: “According to a second aspect of the invention there is provided a data carrier having machine-readable instructions stored thereon, wherein the machine-readable instructions, when executed by a processor, cause the processor to receive a model 2 O based definition (MBD) of a workpiece including geometric dimensions and tolerances; receive inputs setting an additive build design for building the workpiece based upon the geometric dimensions; generate additive instructions for an additive manufacturing machine of the manufacturing chain based upon the additive build design…”) 
create a 3D print job defining a spatial arrangement of objects to be printed, (Page 3, line 31 – Page 4, line 11: “formats, defining a workpiece into scan data defining how the additive manufacturing apparatus operates to build the part. Generation of the scan data may comprise determining cross-sections (slices) of the workpiece corresponding to areas to be consolidated in each layer and how the energy beam is to be scanned
across the areas to solidify the material to form the slices. Software, such as Magics
of Materialise NV, include operations for slicing a workpiece defined in a StereoLithography /Standard Tessellation language (STL) file format to identify slices of the workpiece to be built and for defining scan paths and scan parameters for a laser or electron beam. The planning software may include operations for orientating parts and for generating supports for supporting the workpiece during the build.”) 
wherein different build material layer thicknesses may be specified for different objects or different object portions, such that each object or each object portion is arranged in a region or regions having a build material layer thickness corresponding to a user-specified build material layer thickness (Page 14, line 12 – Page 15, line 3: “In the design phase, a user can locate and orient the workpiece(s) in the build volume 217. This may be achieved using a pointing device/touch to select a workpiece and appropriate combinations of button/key operations and movement of the pointer/finger to orient and locate the workpiece. Once the user is happy with the orientation and location of the workpiece in the build volume, the user can select workpiece(s) and then the "Section" button 223, which will cause the processor 131 to slice the workpiece(s) and any supports into sections to be built in the layer-by- layer selective laser melting process. By toggling to this stage, the orientation and, possibly, also the location, of the selected workpieces may become fixed, the user having to toggle back to the "Design" stage to change the orientation and location. Re-orientation of the workpiece will require the workpiece to be re- sliced and it is likely that the time it takes to slice an workpiece with a conventional desk-top computer (typically tens of seconds, although it will depend on the shape and size of the workpiece) will be too long to provide a user friendly experience if re-slicing was carried out in real-time with re-orientation of the workpiece. However, suitably fast computers may be able to carry real-time re- slicing of the workpiece within an acceptable time period such that re-slicing of the workpiece in "real-time" with changes in orientation may provide an acceptable user experience. In such a scenario, it would not be necessary to lock in the orientation of the workpiece when the user toggles to the sectioning stage. Rotational orientation of a workpiece about the z-axis and location of a workpiece do not affect the sectioning on the workpiece. Accordingly, in one embodiment, the user is able to alter these attributes after the slicing operation. The user may be able to select a layer thickness at the Section stage, slices of the workpiece being determined in accordance with the selected layer thickness.”  Page 4, lines 2 – 5: “Generation of the scan data may comprise determining cross-sections (slices) of the workpiece corresponding to areas to be consolidated in each layer and how the energy beam is to be scanned across the areas to solidify the material to form the slices.”  See also Page 4, lines 1 – 11; Page 6, lines 15 – 23; Page 15, lines 8 – 15; Page 19, line 29 – Page 20, line 2; and Summary of Invention section on page 5.) 
	McFarland does not teach that the objects are printed having different thicknesses in different regions or positions. However Xu does teach such that objects or object portions having different build material layer thicknesses are arranged in different regions.  (Page 2, Par. 4: “3D (Dimension) printing technology is a fast molding technique (RapidPrototypingManufacturing, RPM, also called rapid prototyping technique), which uses digital file basis, using powder-shaped metal or plastic adhesive material, such as layer-by-layer printing mode configured entity.”  Page 19, Par. 3: “electric potential of the common electrode 11C of the panel 10 of the invention, by setting different positions of different, it can realize different thickness at different locations of the entity, to be printed at different positions of each thin layer with different thickness so as to reduce the delamination of layers and increasing the printing efficiency, at the same time, can improve the printing property of the entity, so as to improve the physical property and mechanical property of the entity printed out.” Page 15, Par. 2: “which can realize printing row direction on the same thickness, different thickness line direction of the entity to be printed, or the print line direction on the same thickness, different thickness in the row direction of the entity, or to be printed for printing specific position (area) at the corresponding position to the position to be other print entities in the entity to be printed with different thickness.” See also page 14, Par. 3; page 19, Par. 1 and 2; page 19, last paragraph – page 20, first paragraph.  Examiner’s Note – Xu also teaches the “same” thickness element as cited on Page 15; and also on pages 14 and 18.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a printing apparatus that has a processor and medium storage that wherein the user selects layer thickness and then the orientation of the workpiece depending on the thickness as in as in McFarland with positioning a printed entity to be printed at different positions with different thicknesses as in Xu in order to improve the printing efficiency, increase the printing continuity, improve physical performance, and mechanical performance of the printing entity. (Page 14, Par. 3) 

Regarding claims 2 and 10,
McFarland and Xu teach the limitations of claim 1 which claim 2 depends. 
McFarland also teaches that the machine-readable instructions are to
cause the processor to present a user interface to permit a user to specify for some or all of the objects or object portions to be printed associated build material layer thicknesses, wherein different build material layer thicknesses may be specified for different objects or different object portions. (Page 13, line 28 – Page 14, line 2: “The workpiece 218 is represented in a user interface as shown in Figure 2. Such a user interface may be displayed on display 133. The user interface comprises a graphical depiction of the build platform/substrate 204 and the available build volume 217. The user interacts with the computer 130 through the input device 134 to orient and locate the workpiece 218 in the build volume 217.”  Page 15, lines 5 – 6: “The user may be able to select a layer thickness at the Section stage, slices of the
workpiece being determined in accordance with the selected layer thickness.”) 
	Regarding claim 10, it is a 3D printer and teaches the parallel element of claim 2.

Regarding claim 6,
McFarland and Xu teach the limitations of claim 2 which claim 6 depends. 
Xu also teaches that the 3D print job defines for each object or each object portion, for which the user has specified a build material layer thickness, the user-specified build material layer thickness.  (Page 19, Par. 3: “…by setting different positions of different, it can realize different thickness at different locations of the entity, to be printed at different positions of each thin layer with different thickness so as to reduce the delamination of layers and increasing the printing efficiency, at the same time, can improve the printing property of the entity, so as to improve the physical property and mechanical property of the entity printed out.” Page 5, Par. 1, line 14: “…the 3 D printing device applied to print the location entity to be printed with different thickness…”  See also page 5, paragraph 2.  See also page 19, last paragraph – page 20, first paragraph.) 

Regarding claim 13,
McFarland and Xu teach the limitations of claim 8 which claim 13 depends. 
McFarland also teaches that the 3D print engine is to apply continuous build material layers having the user-specified thicknesses and to apply energy to the continuous layers of build material so that portions of the continuous layers of build material are solidified. (Page 3, Par. 3: “In selective laser melting, a powder layer is deposited on a powder bed in a build chamber and a laser beam is scanned across portions of the powder layer that correspond to a cross-section (slice) of the workpiece being constructed. The laser beam melts or sinters the powder to form a solidified layer. After selective solidification of a layer, the powder bed is lowered by a thickness of the newly solidified layer and a further layer of powder is spread over the surface and solidified, as required. In a single build, more than one workpiece can be built, the workpieces spaced apart in the powder bed.” See also Page 23, Par 3.
 

Regarding claim 9, it is directed to a 3D printer to implement the apparatus set forth in claim 1.  McFarland and Xu teach the apparatus in claim 1.  Therefore, McFarland and Xu teach the 3D printer, to implement the apparatus that creates the 3D print job, in claim 9.
 
Regarding claim 15, it is directed to a method to implement the apparatus set forth in claim 1.  McFarland and Xu teach the apparatus in claim 1.  Therefore, McFarland and Xu teach the method, to implement the apparatus that creates the 3D print job, in claim 15.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view Xu in further view of Taig et al. (US PG Pub. No.  20200324482), herein “Taig.” 

Regarding claims ,
McFarland and Xu teach the limitations of claim 2 which claim 3 depends. 
They do not teach a virtual build volume where the user can arrange objects and specify build material layer thickness.  However, Taig does teach that the user interface is to permit the user to arrange the objects in a virtual build volume comprising different regions in a thickness direction of the virtual build volume, each region having associated therewith a specific build material layer thickness to thereby specify the build material layer thicknesses for the objects or object portions. (Par. 0138: “The user interface 610 may incorporate a design environment, such as a web-based CAD platform or the like that users can employ to modify designs and submit designs or components of a design to printing resources. This may facilitate drag-and-drop fabrication of a complete, multi-part CAD design. A user may also or instead be able to select portions of an assembly and print only those portions. In some cases, the user interface may provide tools for model design, print previews, file repairs, topology optimization, size optimization (e.g., to fit the models in a build volume), hollowing, compensation for build flaws (e.g., shrinking, curling, and so on), surface texturing, optimized grouping, material selection, nesting, coloring, smoothing, contouring, multi-platform support, mesh repair, and so forth.”  Par. 0111: “the one or more parameters associated with a slice may be related to geometrics of a slice and/or arrangement of a plurality of segments within the slice. The slice can be any given slice selected by a user from a plurality of slices. The one or more parameters associated with the given slice need not have the same value as the parameters associated with other slices. For example, a thickness of a bottommost slice of a sacrificial raft structure (i.e., the layer of the sacrificial raft structure directly in contact with the base) may be greater than a thickness of at least one of, or even all of, the slices of the structure. The one or more parameters related to the given slice geometrics may comprise, for example, thickness of the slice, spacing of the slice, or width/length of the slice and the like. The one or more parameters may also relate to an arrangement of a plurality of segments within the slice. For example, a user may determine an order of the arrangement of the segments. The order may determine a fabrication order and/or order of receiving user inputted parameters sequentially. The one or more parameters applied to a segment may also be applied to a slice. For instance, a user may modify one or more parameters related to transformation factors of a trace within the slice, such as rotational angle, scale factor, translation, shift, affine transformations, coordinates of the start/end point of the trace and various others. Similarly, a user may manually edit or create any arbitrary pattern in a user selected coordinate within the slice in a manner described above.” Par. 0002.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a printing apparatus that has a processor and medium storage that wherein the user selects layer thickness and then the orientation of the workpiece depending on the thickness as in as in McFarland with positioning a printed entity to be printed at different positions with different thicknesses as in Xu with using a CAD (virtual) program to arrange segments of objects and specify the thickness of slices by user in order to customize or control the performance of the printed part or the printing process with high accuracy or at granular level. (Par. 0006)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view Xu in further view of Roerig et al. (US PG Pub. No.  20180281112), herein “Roerig.” 

Regarding claim 7,
McFarland and Xu teach the limitations of claim 2 which claim 7 depends. 
They do not teach a file or image is created for each layer.  However, Roerig does teach that the creating the 3D print job comprises: creating a separate build package file for each different user-specified build material layer thickness, wherein each build package file for a build material layer thickness different from a default build material layer thickness includes an indicator indicating the associated build material layer thickness.  (Par. 0003: “Additive manufacturing techniques typically include taking a three-dimensional computer aided design (CAD) file of the object to be formed, electronically slicing the object into layers, and creating a file with a two-dimensional image of each layer. The file may then be loaded into a preparation software system that interprets the file such that the object can be built by different types of additive manufacturing systems. In 3D printing, rapid prototyping (RP), and direct digital manufacturing (DDM) forms of additive manufacturing, material layers are selectively dispensed to create the object.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a printing apparatus that has a processor and medium storage that wherein the user selects layer thickness and then the orientation of the workpiece depending on the thickness as in as in McFarland with positioning a printed entity to be printed at different positions with different thicknesses as in Xu with creating a file or image for each layer as in Roerig in order to allow different types of additive manufacturing systems to be used for the object and allow layers to be selectively dispensed to create the object. (Par. 0003) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view Xu in further view of Deckard et al. (US PG Pub. No.  20030094734), herein “Deckard.” 

Regarding claim 14,
McFarland and Xu teach the limitations of claim 13 which claim 14 depends. 
They do not teach that the energy of the beam or fusing energy is changed respective of the layer thickness.  However, Deckard does teach that the 3D print engine is to apply a fusing agent to the portions to be solidified, to apply fusing energy to the portions to be solidified and to adjust the amount of fusing agent applied and/or the amount of fusing energy applied dependent on the respective build material layer thickness. (Par. 0057: “As shown in FIG. 3, a computer-controlled electron beam 8 is rastered across the layer or layers, irradiating only those areas of the layer or layers that will make up the final part. The electron beam energy can be selected based on the thickness of the layers desired…”  Par. 0047: “The particles/powder described above in methods 1-3 may be any suitable size. For example, the diameter of the particles probably should not be larger than the thickness of the layer that the user wants to lay down. Thus, if the desired thickness of the layer is about 0.5 mm, then the particles should have a diameter of no more than about 0.5; and preferably the particles would have a diameter of about 0.5 micron to about 0.3 mm, or about 1 micron to about 200 microns, or about 15 microns to about 150 microns. The particles/powder can be made of any suitable material, such as a material that is dimensionally compatible with incorporation into a matrix.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a printing apparatus that has a processor and medium storage that wherein the user selects layer thickness and then the orientation of the workpiece depending on the thickness as in as in McFarland with positioning a printed entity to be printed at different positions with different thicknesses as in Xu with having a layer thickness that is required or wants to have in the object and adjust the energy of the beam depending on the thickness of the layer in the 3D printing device as in Deckard in order to have thinner layers allowing for more precise control of the part's final geometry. (Par. 0057) 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the claim objections and 35 U.S.C. §101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1 and 2 wherein the user interface is to permit the user to specify the different regions in the thickness direction of the virtual build volume and to define for each region the associated specific build material layer thickness.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the claim objections and 35 U.S.C. §101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1 and 2 wherein the machine-readable instructions comprise instructions to cause the processor to divide a virtual build volume into a plurality of regions using the build material layer thicknesses specified by the user.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the claim objections and 35 U.S.C. §101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1, 2, and 7 wherein the creating the 3D print job comprises generating a job ticket including a variable indicating a number of build package files the print job includes. Claim 11 is also objected to as having the same or similar elements as claim 7 combined with claim 8.  Claim 12 depends on claim 11 and is also objected to. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hadas (US PG Pub. No. 20150352790) teaches dividing the internal volume into several areas of equal volume.  See paragraph 0057.   Hadas does not teach that the volumes are divided using the build material layer thickness specified by the user. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
    

    
        1 See also TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016), where the court concluded that “storing, gathering, and analyzing data is an abstract idea,” but TDE is a non-precedential case.